Citation Nr: 1749532	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease, prior to October 24, 2012, and in excess of 20 percent thereafter, exclusive of the period from June 11, 2013 through July 31, 2013 when a temporary total (100 percent) convalescence rating was assigned pursuant to 38 C.F.R. § 4.30.

3.  Entitlement to an initial compensable rating for left upper extremity radiculopathy, prior to October 24, 2012, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2014 and April 2017, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

In April 2017, the Board remanded the issues of entitlement to an effective date earlier than August 19, 2008 for the grant of service connection for cervical spine degenerative disc disease, and entitlement to an effective date earlier than April 1, 2009 for the grant of service connection for thoracolumbar spine degenerative disc disease for a statement of the case (SOC).  The SOC was issued in May 2017, and the Veteran did not perfect the appeal.  Therefore, those issues are not before the Board.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that another remand is necessary so that the Veteran can be afforded additional VA examinations.  The Veteran most recently underwent examinations to assess the severity of his back and neck disability in May 2017, but a recent decision by the United States Court of Appeals for Veterans Claims has rendered the examination reports inadequate.  


In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the examiner appears to have employed a speculative opinion with a generic rationale, effectively using the speculative opinion as a "mantra that short circuits the careful consideration" that the Veteran's individual disabilities deserve.  See Jones v. Shinseki, 23 Vet. App. at 382, 389 (2010).  

In other words, the examiner failed to state what information and evidence was considered, and to explain why such evidence does not permit the examiner to offer an estimation of the functional loss during flare-ups in this case.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  

With regard to the the left upper extremity disability, functionality of the extremities is generally assessed as part of evaluations of the spine.  Therefore, the Board remands the issue of entitlement to an increased rating for left upper extremity radiculopathy as intertwined with the service-connected cervical spine disability.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded the appropriate VA examination to determine the degree of severity of his cervical spine and thoracolumbar spine disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  

In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


